                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
__________________________________________
ORTHO-CLINICAL DIAGNOSTICS, INC.,

                                        Plaintiff,          DECISION and ORDER
-vs-
                                                            18-CV-6416 CJS
MAZUMA CAPITAL CORP.,
                                Defendant.
__________________________________________

                                   INTRODUCTION

         Ortho-Clinical Diagnostics, Inc. (“Ortho” or Plaintiff”) brings this action

   alleging inter alia that Mazuma Capital Corp. (“Mazuma”) has breached sale-and-

   leaseback agreements. Now before the Court is Mazuma’s motion to dismiss the

   action pursuant to Rules 12(b)(1), 12(b)(2), 12(b)(3) and 12(b)(6) of the Federal

   Rules of Civil Procedure, based on a Utah forum-selection clause contained in the

   leases. The Rule 12(b)(6) application is granted and this action is dismissed.

                              FACTUAL BACKGROUND

         Unless otherwise noted, the following factual summary is taken from the

   Complaint. Ortho is a New York Corporation and Mazuma is a Utah corporation.

   Ortho is an “in vitro diagnostics company” that manufactures “sophisticated

   diagnostic equipment,” and Mazuma is a company that “provides equipment

   financing to various industries.” In 2016, the parties entered into a sale-and-

   leaseback arrangement, utilizing several separate leases and security agreements

   (“the leases”), involving certain diagnostic machines manufactured by Ortho.


                                           1
Under the arrangement, “Ortho received $36 million -- $27 million in cash and $9

million held back as a security deposit.”

       The subject leases included Utah forum-selection clauses and Utah choice-

of-law provisions, stating in pertinent part:

       GOVERNING LAW: THIS LEASE . . . SHALL IN ALL RESPECTS BE
       GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
       OF THE STATE OF UTAH INCLUDING ALL MATTERS OF
       CONSTRUCTION, VALIDITY AND PERFORMANCE. THE PARTIES
       AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
       STATE OF UTAH. ANY SUIT OR OTHER PROCEEDING BROUGHT BY
       EITHER PARTY TO ENFORCE OR CONSTRUE THIS LEASE . . . OR TO
       DETERMINE MATTERS RELATING TO THE PROPERTY OR THE
       RELATIONSHIP BETWEEN THE PARTIES HERETO SHALL BE
       BROUGHT ONLY IN THE STATE OR FEDERAL COURTS IN THE STATE
       OF UTAH. . . . FURTHERMORE, LESSEE WAIVES THE DEFENSE OF
       FORUM NON CONVENIENS.

Docket No. [#5-2].

       The leases were for a 24-month term “Base Period,” which would renew

initially for an additional 12 months unless Ortho provided written notice to

Mazuma, within 150 days prior to the end of the Base Period, that it wanted to

negotiate for one of the following two options: (1) purchase the diagnostic

machines back, “for a price to be determined by [Ortho and Mazuma]; or (2)

terminate the arrangement and turn over the diagnostic machines to Mazuma,

provided that, among other requirements, Ortho agree to lease other property from

Mazuma. Of particular relevance here, the leases further stated:

       In the event Lessor and Lessee have not agreed to either option (1) or (2)
       prior to the maturity of the Base Period, or if Lessee fails to give written

                                                2
        notice via certified mail at least one hundred fifty (150) days prior to the
        maturity of the Base Period of its intent to negotiate, or if an Event of Default
        has occurred under any Schedule, then options (1) and (2) shall expire and
        the Schedule shall automatically renew as provided herein. At the maturity
        of the initial twelve (12) month renewal period provided above, the Schedule
        shall continue in effect at the rate specified in the respective Schedule for
        successive periods of six (6) months, each subject to termination at the
        maturity of any such successive six-month renewal period by either Lessor
        or Lessee giving other party at least thirty (30) days prior written notice of
        termination. Lessee acknowledges that Lessor has no obligation to enter
        into any agreement as a result of the initiation of discussions concerning
        options (1) or (2).

Complaint at ¶ 19 (emphasis added). With regard to the negotiation of a purchase

price under option (1) above, the parties further agreed that any such purchase

price would “not be greater than fifty percent (50%) of the original Total Property

Cost,” meaning not greater than $18,168,281.55.1

        On June 30, 2017, Ortho gave timely written notice to Mazuma that it did

not want the leases to renew, and that it wanted to negotiate a purchase price for

the leased equipment under option (1). Further, Ortho offered a purchase price

of $2,375,000.00.        Obviously, that offer was very far below 50% of the Total

Property Cost; nevertheless, Ortho contends that it was “derived as a result of

consultation with an outside equipment appraisal professional.” Mazuma rejected

that offer and made a counter-offer in the amount of “$18,168,281.56                                   --



1
  See, Complaint at ¶ 49 (“The Lease Agreements set forth a Total Property Cost of
$36,336,563.11.”); see also id. at ¶ ¶ 26, 35, 45 (setting forth the Total Property Cost for each of
the three lease schedules, which together total the amount indicated at ¶ 49). At oral argument,
Ortho’s counsel essentially argued that this provision was meaningless, because Mazuma had
orally assured Ortho that it would negotiate for a purchase price in the range of 15-20% of the
Total Property Cost.

                                                      3
representing Mazuma’s calculation of the maximum purchase amount permitted

under the terms of the Lease Agreements.” Thereafter, with the parties not having

reached any agreement under options (1) or (2), 2 Mazuma expressed its

understanding that pursuant to the lease terms summarized earlier, the leases

would automatically renew. In response, Ortho commenced this action.

        Ortho’s Complaint in this action includes a claim for a declaratory judgment

that Ortho has fully complied with its contractual obligations; a claim for a

declaratory judgment that the lease provision calling for automatic renewal is

unenforceable;3 a claim for breach of contract; a claim for specific performance

(return of security deposit); a claim for conversion (security deposit); and a claim

for breach of the implied covenant of good faith and fair dealing. Subject-matter

jurisdiction is based on diversity, and venue in this district is premised on 28 U.S.C.

§ 1391(b)(2).

        On July 2, 2018, Mazuma filed the subject motion to dismiss the Complaint

pursuant to Rules 12(b)(1), 12(b)(2), 12(b)(3) and 12(b)(6), all based upon the Utah

forum-selection clause.

        On July 16, 2018, Ortho filed its opposition [##7-9] to the motion to dismiss,

raising the following points: 1) the motion should be denied because venue is



2
   Ortho apparently had no interest in Option (2).
3
   Ortho contends, in part, that the automatic renewal provision is unenforceable under New York
law (General Obligations Law § 5-901) insofar as it is based on a failure to give timely notice of
the intention to negotiate; however, as discussed below the referenced section of New York law is
irrelevant, since Ortho gave timely notice; as is clear from the face of the Complaint, the
automatic renewal at issue in this lawsuit flows from the inability of the parties to agree on a
purchase price, not on a failure to give notice.

                                                    4
proper in this district under 28 U.S.C. § 1391 and the decision by the U.S. Supreme

Court in Atlantic Marine Const. Co., Inc. v. U.S. District Court for the Western

District of Texas, 571 U.S. 49, 134 S.Ct. 568 (2013) (“Atlantic Marine”) established

that Rule 12(b) cannot be used to dismiss an action based on a forum-selection

clause; and 2) the forum-selection clause is unenforceable because it contravenes

the public policy of the State of New York as expressed in New York General

Obligations Law (“GOL”) § 5-901,4 is unconscionable and “contravenes the public

policy of judicial economy.” Primarily, Ortho argues that GOL § 5-901 represents

a strong public policy of the State of New York, and renders the leases’ automatic-

renewal provision unenforceable, since Mazuma failed to give Ortho a statutorily-

required notice reminding Ortho of the need to give written notice to prevent the

leases from automatically renewing. (As already noted, Ortho gave such notice as

required by the leases, despite Mazuma’s failure to give the timely notice required

by GOL § 5-901). Ortho maintains that it would be unjust and against New York’s

public policy to enforce the forum-selection clause, since “Utah has no statute

comparable to [GOL] § 5-901.” Ortho further contends that New York generally

considers “automatic renewal provisions” unconscionable.                 Additionally, Ortho

maintains that enforcing the forum-selection clause would “contravene the public

policy of judicial economy,” since the leased property is physically located in New

York.


4
  According to Ortho, GPL § 5-901 “seeks to protect all businessmen from fast talking sales
organizations armed with booby traps which they plant in business contracts involving equipment
rentals.” Pl. Memo of Law in Opposition at p. 13 (citation omitted).

                                                   5
        On July 27, 2018, Mazuma filed a reply [#14] raising the following points: 1)

Ortho has neither disputed that the forum-selection clause is presumptively

enforceable nor rebutted that presumption; 2) the Atlantic Marine decision

pertained to motions under Rule 12(b)(3), but expressly did not decide whether

motions can still be brought under Rule 12(b)(6) to dismiss based on a forum-

selection clause; and 3) even assuming that the motion is improper under Rule

12(b), the Court can sua sponte convert Mazuma’s motion to dismiss into a motion

to transfer venue under 28 U.S.C. § 1404(a). With regard to the first of these

arguments in the reply, Mazuma contends that the public policy behind GOL § 5-

901 “has been satisfied” in this case, since Ortho gave timely notice to prevent the

leases from automatically renewing. See, Reply at p. 7 (“Mazuma acknowledges

receipt of the notice and no deadline was missed by Ortho. Thus, there is no

‘booby trap’ that Ortho was unaware of.”). As for Ortho’s contention that New

York law generally disfavors unconscionable contract provisions, Mazuma points

out that Ortho has not shown that Utah’s law is any less protective of Ortho’s

interests, and that in fact, Utah law also disfavors unconscionable contract clauses.

Finally, Mazuma contends that Ortho’s “judicial economy” argument lacks merit.

        On February 28, 2019, counsel for the parties appeared before the

undersigned for oral argument.5 The Court has carefully considered the parties’


5
  At oral argument, Ortho’s counsel essentially argued that the presumption of enforceability of
the forum-selection clause is rebutted here, because if the action proceeds in Utah, Ortho will
lose the benefit of GOL § 5-901. Ortho’s counsel further indicated that if this Court performed a
choice of law analysis, it would conclude that Utah law applies, but that Ortho would still be able
to use GOL § 5-901 as a defense, since if reflects a public policy of New York. Mazuma’s

                                                      6
   submissions and the arguments made by counsel during oral argument.

                                             DISCUSSION

           12(b)(6) Motion

           Mazuma has moved to dismiss based in part on Rule 12(b)(6), and the legal

   standards to be applied on a motion to dismiss pursuant to that rule are clear:

       To survive a motion to dismiss, a complaint must plead Aenough facts to
       state a claim to relief that is plausible on its face.@ Bell Atl. Corp. v. Twombly,
       550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A claim is
       facially plausible Awhen the plaintiff pleads factual content that allows the
       court to draw the reasonable inference that the defendant is liable for the
       misconduct alleged.@ Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,
       173 L.Ed.2d 868 (2009).

Progressive Credit Union v. City of New York, 889 F.3d 40, 48 (2d Cir. May 1, 2018).

       In its review, the Court is entitled to consider facts alleged in the complaint
       and documents attached to it or incorporated in it by reference, documents
       Aintegral@ to the complaint and relied upon in it, and facts of which judicial
       notice may properly be taken under Rule 201 of the Federal Rules of
       Evidence.

Heckman v. Town of Hempstead, 568 F. App’x 41, 43 (2d Cir. Jun. 3, 2014) (citations and

internal quotation marks omitted).

       While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
       need detailed factual allegations, a plaintiff's obligation to provide the
       grounds of his entitlement to relief requires more than labels and
       conclusions, and a formulaic recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to raise a right to relief


   counsel indicated that GOL § 5-901 does not apply to the parties’ dispute (since the automatic
   renewal of the lease about which Ortho is complaining was not the result of a failure to give
   notice), and that even if it did, Ortho has provided no authority for the idea that a case involving
   the application of GOL § 5-901 must proceed in New York.

                                                          7
       above the speculative level, on the assumption that all the allegations in the
       complaint are true (even if doubtful in fact).

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964B65 (2007); see also,

ATSI Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.2007) (ATo

survive dismissal, the plaintiff must provide the grounds upon which his claim rests

through factual allegations sufficient >to raise a right to relief above the speculative level.=

@) (quoting Bell Atl. Corp. v. Twombly ) (footnote omitted).

       Rule 12(b) Motions to Dismiss Based on Forum-Selection Clauses

       The Second Circuit has indicated that a motion to dismiss based on a contractual

forum-selection clause may be brought under Rule 12(b). See, TradeComet.com LLC v.

Google, Inc., 647 F.3d 472, 473 (2d Cir. 2011) (“We reject [the appellant’s argument that

Rule 12(b) cannot be used to dismiss an action based on a forum-selection clause] and

hold, consistent with our precedents, that a defendant may seek enforcement of a forum

selection clause through a 12(b) motion to dismiss, even when the clause provides for

suit in an alternative federal forum.”); see also, id. at 475 (“The enforcement of a forum

selection clause through a Rule 12(b) motion to dismiss is a well-established practice,

both in this Circuit and others.”). In other words, a defendant is not required to move,

pursuant to 28 U.S.C. § 1404, to have the action transferred to the forum specified in the

forum-selection clause, but may instead seek dismissal of the action. Id.

       In Atlantic Marine, cited earlier, the U.S. Supreme Court clarified that Rule 12(b)(3)

is not an appropriate section under which to seek dismissal based on a forum-selection

clause where the action was filed in a venue permitted by 28 U.S.C. § 1391, but left


                                               8
undecided the question of whether Rule 12(b)(6) may be used to obtain such dismissal.

Atlantic Marine, 571 U.S. at 61, 134 S.Ct. at 580. Accordingly, the Second Circuit rule

cited above, affirming the use of Rule 12(b) to seek dismissal based on a forum-selection

clause, remains good law at least with respect to Rule 12(b)(6). See, In re Libor-Based

Fin. Instruments Antitrust Litig., No. 11 MDL 2262 NRB, 2015 WL 4634541, at *30, n. 59

(S.D.N.Y. Aug. 4, 2015) (“Atlantic Marine does not disturb Second Circuit precedent

holding that a court may enforce a forum selection clause by granting a motion to

dismiss.”), amended sub nom. In re LIBOR-Based Fin. Instruments Antitrust Litig., No. 11

MDL 2262 (NRB), 2015 WL 13122396 (S.D.N.Y. Oct. 19, 2015).

          When deciding whether to dismiss an action based on a forum-selection clause,

courts must consider the “Bremen”6 factors. TradeComet.com LLC v. Google, Inc., 647

F.3d at 475 (“In determining whether a Rule 12(b) motion to dismiss pursuant to a forum

selection clause was properly granted, we have analyzed the enforceability of such

clauses by applying the standards set forth by the Supreme Court in Bremen.”) (citing

Phillips v. Audio Active Ltd., 494 F.3d 378, 383-84 (2d Cir. 2007), other citations omitted).

This four-part analysis is as follows:

          The first inquiry is whether the clause was reasonably communicated to the party
          resisting enforcement. The second step requires us to classify the clause as
          mandatory or permissive, i.e., to decide whether the parties are required to bring
          any dispute to the designated forum or simply permitted to do so. Part three asks
          whether the claims and parties involved in the suit are subject to the forum
          selection clause.

          If the forum selection clause was communicated to the resisting party, has


6
    M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 92 S.Ct. 1907 (1972).

                                                    9
       mandatory force and covers the claims and parties involved in the dispute, it is
       presumptively enforceable. The fourth, and final, step is to ascertain whether the
       resisting party has rebutted the presumption of enforceability by making a
       sufficiently strong showing that enforcement would be unreasonable or unjust, or
       that the clause was invalid for such reasons as fraud or overreaching.

S.K.I. Beer Corp. v. Baltika Brewery, 612 F.3d 705, 708 (2d Cir. 2010) (quoting Phillips v.

Audio Active Ltd., 494 F.3d at 383-384). More particularly,

       [a] forum selection clause will thus be enforced unless (1) its incorporation was the
       result of fraud or overreaching; (2) the law to be applied in the selected forum is
       fundamentally unfair; (3) enforcement contravenes a strong public policy of the
       forum in which suit is brought; or (4) trial in the selected forum will be so difficult
       and inconvenient that the plaintiff effectively will be deprived of his day in court.

Fagbeyiro v. Schmitt-Sussman Enterprises, Inc., No. 17-CV-7056 (VSB), 2018 WL

4681611, at *2 (S.D.N.Y. Sept. 28, 2018) (citations omitted). “These exceptions are

interpreted narrowly.” MBC Fin. Servs. Ltd. V. Boston Merch. Fin., Ltd., 704 F. App’x. 14,

18 (2d Cir. Aug. 23, 2017).

       Where, as in this case, the party opposing the enforcement of the forum-selection

clause argues that its enforcement would “contravene a strong public policy” of the forum

in which the suit was brought, it must show that the available remedies under the law of

the forum named in the forum-selection clause are “insufficient” to deter the opposing

party’s alleged wrongful conduct. See, Roby v. Corporation of Lloyd’s, 996 F.2d 1353,

1363-1366 (2d Cir. 1993) (“Roby”) (“We believe that if the [Plaintiffs] were able to show

that available remedies in England are insufficient to deter British issuers from exploiting

American investors through fraud, misrepresentation or inadequate disclosure, we would

not hesitate to condemn the choice of law, forum selection and arbitration clauses as


                                              10
against public policy.”).

       In this regard, it is not sufficient to merely point out the public policy of the forum in

which the action was originally filed; rather, the party opposing the forum-selection clause

must show that enforcement of the forum-selection clause would violate that public policy:

       As to the [“public policy”] exception, MBCFX argues that enforcement would
       contravene the United States' strong public policy of protecting financial markets
       insofar as defendants operate within the United States. To overcome the
       presumption of enforcement on this exception, however, MBCFX must
       demonstrate “that available remedies [under BVI law] are insufficient to deter [BVI]
       issuers from exploiting American investors through fraud, misrepresentation or
       inadequate disclosure.” Roby v. Corp. of Lloyd's, 996 F.2d 1353, 1365 (2d Cir.
       1993); see id. at 1363 (“[I]t is not enough that the foreign law or procedure merely
       be different or less favorable than that of the United States.”). MBCFX makes no
       such showing. It merely points to the purpose of the CEA, without either asserting
       that it would be deprived of comparable remedies if forced to litigate in Switzerland
       under BVI law or explaining how the purpose of the CEA would be undermined if
       plaintiff were limited to the remedies available in Switzerland. See Martinez v.
       Bloomberg LP, 740 F.3d at 229 (holding that mere inability to pursue United States
       statutory cause of action in England did not defeat enforcement of forum selection
       clause). Accordingly, the public policy exception does not apply in this action.

MBC Fin. Servs. Ltd. v. Bos. Merch. Fin., Ltd., 704 F. App'x at *18; see also, S.K.I. Beer

Corp. v. Baltika Brewery, 612 F.3d at 712 (“The district court properly [found] that the

mere speculation as to what rights SKI would or would not maintain in St. Petersburg [(St.

Petersburg, Russia, the forum designated in the forum-selection clause)] was not

sufficient to rebut the presumption of validity of the forum selection clause [under the

“public policy” exception.]”) (citation and internal quotation marks omitted).

       Further, the party opposing enforcement of the forum-selection clause must show

that enforcement would actually result in a contravention of public policy in the particular


                                               11
case.    For example, in Roby, cited earlier, the Second Circuit found that the party

opposing the forum-selection clause had failed to rebut the presumption of enforceability

by showing that the forum-selection clause (designating England as the forum)

contravened the public policy of the United States, since it had not shown that it would

lack remedies in England, or that the U.S.’s public policy would actually be subverted in

that case if the forum-selection clause was enforced. See, Roby, 996 F.2d at 1365 (“We

are satisfied not only that the [Plaintiffs] have several adequate remedies in England to

vindicate their substantive rights, but also that in this case the policies of ensuring full and

fair disclosure and deterring the exploitation of United States investors have not been

subverted.”) (emphasis in original).

        The Subject Action

        Applying all of the foregoing principles to this action, the Court finds, first, that

Mazuma is correct to assert both that this motion can be maintained under Rule 12(b)(6),

and that the forum-selection clause is presumptively enforceable based upon application

of the first three Bremen factors set forth above.

        Further, the Court finds that Ortho has not rebutted that presumption by

demonstrating that enforcement of the forum-selection clause would contravene the

public policy of the State of New York. In that regard, the Court notes preliminarily that

GOL § 5-901 states as follows:

        No provision of a lease of any personal property which states that the term thereof
        shall be deemed renewed for a specified additional period unless the lessee gives
        notice to the lessor of his intention to release the property at the expiration of such
        term, shall be operative unless the lessor, at least fifteen days and not more than
        thirty days previous to the time specified for the furnishing of such notice to him,

                                               12
       shall give to the lessee written notice, served personally or by mail, calling the
       attention of the lessee to the existence of such provision in the lease. Nothing
       herein contained shall be construed to apply to a contract in which the automatic
       renewal period specified is one month or less.

N.Y. Gen. Oblig. Law § 5-901 (McKinney 2019). Thus, § 5-901 is directed specifically at

a particular type of lease provision, namely, a provision “which states that the term thereof

shall be deemed renewed for a specified additional period unless the lessee gives notice

to the lessor of his intention to release the property at the expiration of such term.”

       In this action, the subject leases contain such a provision, but such fact is entirely

incidental to this action for several reasons. First, it is undisputed that Ortho gave timely

notice to Mazuma under the leases, notwithstanding Mazuma’s failure to first give notice

as required by GOL § 5-901. Practically speaking, therefore, New York’s public policy

has already been vindicated, since Ortho was aware of the notice provision, and was not

victimized by any contractual-notice “booby trap.”7

       More importantly, it is plain from the Complaint that the notice provision is not the

lease provision upon which Mazuma is relying to argue that the leases have automatically

renewed. Instead, the Complaint clearly indicates that Mazuma is contending that the

leases automatically renewed because the parties did not reach an agreement on a

purchase price for the leased equipment, which involves a separate aspect of the parties’

agreement that is completely unrelated to notice:

       In the event Lessor and Lessee have not agreed to either option (1) or (2) prior to
       the maturity of the Base Period [the initial 24-month lease term], or if Lessee fails

7
  See, Pl. Memo of Law in Opposition at p. 13 (Stating that GPL § 5-901 “seeks to protect all
businessmen from fast talking sales organizations armed with booby traps which they plant in business
contracts involving equipment rentals.”).

                                                   13
      to give written notice via certified mail at least one hundred fifty (150) days prior to
      the maturity of the Base Period of its intent to negotiate, or if an Event of Default
      has occurred under any Schedule, then options (1) and (2) shall expire and the
      Schedule shall automatically renew as provided herein.

Complaint at ¶ 19 (emphasis added). Therefore, even assuming arguendo that GOL §

5-901 applied at all in a case such as this where the lessee gave timely notice

notwithstanding the lessor’s failure to give notice, application of the statute would only

result in the non-enforcement of the italicized “provision” in the preceding sentence, not

the underlined provision. See, GOL § 5-901. At least, Ortho has not shown that New

York’s public policy disfavors contractual provisions such as the underlined provision.

      Consequently, in this Court’s view, Ortho’s attempt to rely upon NY GOL § 5-901

to defeat the forum-selection clause is misplaced and without merit. GOL § 5-901 and

its underlying policy considerations might be implicated if Mazuma was attempting to

argue that the leases automatically renewed because Ortho failed to give timely notice.

However, there is no indication that Mazuma has ever taken that position. In sum,

enforcement of the forum-selection clause in this action will in no way contravene the

public policy of the State of New York as expressed in GOL § 5-901.

      Nor has Ortho otherwise shown that its remedies under Utah law are “insufficient.”

For example, Ortho has not shown that Utah law is less-protective of lessees who are

faced with allegedly-unconscionable lease provisions. Ortho also has not shown that its

“judicial economy” public-policy theory has merit.      In that regard, Ortho refers to a

separate action that Mazuma has filed in Utah, seeking, among other things, replevin of




                                             14
the leased equipment, and argues that such claim cannot be maintained in Utah.8 Ortho

therefore essentially contends that this Court should decline to enforce the clear forum-

selection clause since Mazuma’s Utah replevin claim might someday be re-filed in New

York or transferred to New York. However, to the extent that this speculative argument

can be characterized as somehow implicating the public policy of the State of New York,

it is insufficient to defeat Mazuma’s motion.

         For all of the foregoing reasons, Mazuma’s motion is granted, since Ortho has not

rebutted the presumption that the subject forum-selection clause is enforceable.

                                       CONCLUSION

         Defendant’s motion to dismiss [#5] is granted and this action is dismissed.

         SO ORDERED.

Dated:       Rochester, New York
             March 7, 2019

                                               ENTER:

                                               /s/ Charles J. Siragusa
                                               CHARLES J. SIRAGUSA
                                               United States District Judge




8
 See, Ortho’s Memo of Law in Opposition at p. 18 (“Because the property is located in New York,
however, Mazuma’s replevin action must be brought in a New York court.”).

                                                  15
